DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-10, in the reply filed on 07-26-21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi et al. (US20110220397), in view of Fujii et al. (US20030024110).
	Re Claim 1, Mizukoshi show and disclose
A method of manufacturing an embedded transparent electrode substrate, the method comprising: 
a) forming a structure comprising a transparent base (glass substrate 11, fig. 1A), a bonding layer (semi-cured resin13, fig. 1A) provided on a surface of the transparent base, and a metal foil (copper plate 14, fig. 1A) provided on a surface of the bonding layer opposite the transparent base; 

Mizukoshi does not disclose
c) heat-treating the structure resulting from b) at a temperature of 70°C to 100°C; 
Fujii teaches a device wherein
heat-treating the resin with the pattern structure at a temperature of 70°C to 100°C (e.g. solution of resin applied to the wired circuit pattern is dried, it may be dried by heating at a temperature in the range of 70-130.degree. C., though it depends on the type of resin and solvent used, [0034]);
Therefore, it would have been obvious to one having ordinary skill in the art to heat-treating in the temperature range as taught by Fujii in the electronic device of Mizukoshi, in order to evaporate and remove the solution from the resin composition, to help settle the pattern for embedding in the semi-cured resin for the electronic device;
d) completely curing the bonding layer (Subsequently, the first resin layer 13 is cured by heating in the case where the first resin layer 13 is thermosetting resin. In contrast, in the case where the first resin layer 13 is thermoplastic resin, the first resin layer 13 is cured by cooling, [0053]; and the bonding resin layer must be completely cured in a final product).
Re Claim 2, Mizukoshi show and disclose

Re Claim 3, Mizukoshi show and disclose
The method of claim 1, wherein the metal foil pattern is embedded in the bonding layer by the heat-treating of the structure at the temperature of 70°C to 100°C (to help settle the pattern for embedding in the semi-cured resin for the electronic device; see claim 1 above).
Re Claim 4, Mizukoshi show and disclose
The method of claim 1, wherein the bonding layer has fluidity at a temperature of 70°C or more (the semi-cured resin 13 would have fluidity as temperature increase from room temperature form a certain period of time; as show in fig. 1A-1C, allow the pattern 14z to embed in the semi-cured resin).
Re Claim 9, Mizukoshi show and disclose
The method of claim 1, wherein the metal foil comprises a copper foil or an aluminum foil (copper plate 14, [0046]).
Re Claim 10, Mizukoshi show and disclose
The method of claim 1,
 Mizukoshi disclosed claimed invention, except for Mizukoshi does not show wherein the forming of the metal foil pattern uses a photolithography process in embodiment of fig. 1; however, in other embodiment of fig. 5, Mizukoshi show and discloses a photolithography process, using photoresist 41, .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi et al. in view of Fujii et al., as applied to claim 1 above, further in view of Nakamura et al. (US20100206471).
Re Claim 6, Mizukoshi and Fujii disclose
The method of claim 1, 
Mizukoshi and Fujii do not disclose
wherein the bonding layer comprises a heat-curable bonding agent composition or a UV-curable bonding agent composition, and the completely curing of the bonding layer comprises thermally curing or UV-curing the bonding layer at a temperature of 120°C or more.
Nakamura teaches a device wherein
the bonding layer comprises a heat- curable bonding agent composition or a UV-curable bonding agent composition, and the completely curing of the bonding layer comprises thermally curing or UV-curing the bonding layer at a temperature of 120°C or more (the curing temperature of the thermosetting resin is generally about 170 to 190.degree. C., [0078]).
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi et al. in view of Fujii et al., as applied to claim 1 above, further in view of Ishimatsu (US8309638).
Re Claim 7, Mizukoshi and Fujii disclose
The method of claim 1, 
Mizukoshi and Fujii do not disclose 
wherein the bonding layer comprises silane- modified epoxy resin, bisphenol A-type phenoxy resin, an initiator, and a silane coupling agent.
Ishimatsu teaches a device wherein
the bonding layer comprises silane-modified epoxy resin, bisphenol A-type phenoxy resin, an initiator, and a silane coupling agent (an adhesive composed of a bisphenol A type phenoxy resin, a radical polymerizable resin as a curable resin, a silane coupling agent and a reaction initiator, [col. 20, line 24]).
Therefore, it would have been obvious to one having ordinary skill in the art to heat-treating in the temperature range as taught by Fujii in the electronic device of Mizukoshi, in order to evaporate and remove the solution from the resin composition, to help settle the pattern for embedding in the semi-cured resin for the electronic device;
.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizukoshi et al. in view of Fujii et al., as applied to claim 1 above, further in view of Suzuki et al. (US20020038725).
Re Claim 8, Mizukoshi and Fujii disclose
The method of claim 1, 
Mizukoshi and Fujii do not disclose 
wherein a thickness of the metal foil is 2 µm to 20 µm.
Suzuki teaches a device wherein
 a thickness of the metal foil is 2 µm to 20 µm (An electrolytic copper foil with a thickness of 18 .mu.m was used, [0103]). 
Therefore, it would have been obvious to one having ordinary skill in the art to use the same thickness range of the metal foil as taught by Suzuki in the electronic device of Mizukoshi, in order to be able to have variety design choice of the thickness range of the metal foil the electronic device; since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 5 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein ten-point average roughness Rz of a surface of the bonding layer is higher than 0.5 µm before the heat-treating of the structure, and ten-point average roughness Rz of the surface of the bonding layer is 0.1 µm or less after the heat-treating of the structure.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 5 and all claims dependent thereof patentable over art of record.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20020164469 US-20160204126 US-20110244183 US-20140139294 US-20130240852 US-20110220895 US-20050186699 US-20090294157 US-20050074695 US-20090314525 US-20140101935 US-20060054352 US-20100255429 US-20140238954 US-20040071962 US-20120220086 US-20160343665 US-20150179578 US-20020038725 US-5223083 US-6190834 US-8309638.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079.  The examiner can normally be reached on 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848